—In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Trustees of the Village of Ocean Beach dated July 18, 1992, which denied the petitioner’s application for a special exception permit, the Village of Ocean Beach appeals from so much of a judgment of the Supreme Court, Suffolk County (Henry, J.), entered January 28, 1993, as granted the petition and directed that a special exception permit be issued, and the petitioner cross-appeals from so much of the same judgment as conditioned the granting of the permit on the installation of a picture window that is above eye level.
Ordered that the judgment is reversed, on the law, with costs to the appellant-respondent, the determination is confirmed, and the proceeding is dismissed on the merits.
The Board of Trustees did not abuse its discretion in denying what was, in effect, an amended application that had not been reviewed by the Village Planning Board (see, Ocean Beach Code § 164-36). Under the circumstances, the Supreme Court should have dismissed the proceeding (see, Matter of L & M Realty v Village of Millbrook Planning Bd., 207 AD2d 346). Mangano, P. J., Thompson, Hart and Goldstein, JJ., concur.